Case 2:21-cv-01816 Document 1-28 Filed 02/26/21 Page 1 of 7 Page ID #:332




             EXHIBIT AB
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                   Case 2:21-cv-01816 Document 1-28 Filed 02/26/21 Page 2 of 7 Page ID #:333




         INVESTORS



                                                                                                    View printer-friendly version




             The Repatha Pre-Filled Syringe and Repatha Pushtronex® System are Now Available at a
                                                   Reduced List Price of $5,850
          Majority of Repatha Medicare Patients Now Have Access at a Significantly Lower Out-of-Pocket
                                                                  Cost
         THOUSAND OAKS, Calif., Jan. 7, 2019 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced
         that as part of the Company's commitment to improve patient affordability for an innovative biologic
         medicine for people with high cholesterol who are at risk for heart attacks and strokes, all Repatha®
         (evolocumab) device options, including the Pre-Filled Syringe and Pushtronex® (on-body infusor with
         prefilled cartridge), are now available at a 60 percent reduced list price of $5,850 per year. The most
         commonly used delivery system, the Repatha SureClick® autoinjector, was made available at the lower
         list price of $5,850 on Oct. 24, 2018. The lower priced Repatha options are identical to the Repatha
         options currently available, but have been introduced to reduce out-of-pocket costs for patients,
         especially Medicare patients.

         "Every 40 seconds someone in America has a heart attack or stroke making cardiovascular disease
         one of the country's most significant health challenges," said Murdo Gordon, executive vice president
1 of 6                                                                                                                     1/25/2021, 8:02 PM
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
         of Global Case 2:21-cv-01816
                   Commercial          Document
                              Operations        1-28
                                         at Amgen.    Filed 02/26/21
                                                   "Repatha can help toPage 3 of this
                                                                        address   7 Page    ID #:334
                                                                                      significant public health
         issue, which is why we are working hard to improve patient affordability by lowering Repatha's list price
         to improve patient co-pays, especially for Medicare patients."

         As of today, 80 percent of current Repatha Medicare patients have access to Repatha at the new
         lower list price through their plans. Additionally, more patients can now fill a Repatha prescription at a
         retail pharmacy because a number of large payers are reclassifying Repatha as a non-specialty
         therapy.

         "The lower list price announced in October has been received very positively by patients, physicians
         and payers, and we are already seeing a noticable impact for patients," said Gordon. "However, more
         must be done to help more patients get to a low fixed co-pay. We need continued engagement from all
         stakeholders – from healthcare professionals to payers to plans and to government agencies – to help
         ensure patients benefit from the lower list price to reduce their out-of-pocket costs."

         The Pushtronex system is a hands-free device that provides 420 mg of Repatha once monthly in a
         single dose. The device adheres to the body during administration. Patients are able to perform
         moderate physical activities (such as walking, reaching or bending) as the 420 mg of Repatha is
         delivered subcutaneously. The prefilled syringe and SureClick are administered once every two weeks.

         Patients or physicians who need help understanding these changes can contact RepathaReady®
         (1-844-REPATHA). The RepathaReady program provides a comprehensive suite of services to help
         patients and providers, including a Repatha $5 co-pay card for eligible commercially insured patients,
         insurance coverage support and injection support. Amgen also provides patient assistance for its
         medicines marketed in the U.S. in a variety of ways, including free medicines through the Amgen
         Safety Net Foundation for qualifying individuals with no or limited drug coverage.

         About Repatha® (evolocumab)
         Repatha® (evolocumab) is a human monoclonal antibody that inhibits proprotein convertase
         subtilisin/kexin type 9 (PCSK9). Repatha binds to PCSK9 and inhibits circulating PCSK9 from binding
         to the low-density lipoprotein (LDL) receptor (LDLR), preventing PCSK9-mediated LDLR degradation
         and permitting LDLR to recycle back to the liver cell surface. By inhibiting the binding of PCSK9 to
         LDLR, Repatha increases the number of LDLRs available to clear LDL from the blood, thereby
         lowering LDL-C levels.

         Repatha is approved in more than 60 countries, including the U.S., Japan, Canada and in all 28
         countries that are members of the European Union. Applications in other countries are pending.

         Important U.S. Product Information
         Repatha is a PCSK9 (proprotein convertase subtilisin kexin type 9) inhibitor antibody indicated:


2 of 6                                                                                                                     1/25/2021, 8:02 PM
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                  Case 2:21-cv-01816
              to reduce               Documentinfarction,
                        the risk of myocardial 1-28 Filedstroke,
                                                          02/26/21
                                                                 andPage 4 of 7 revascularization
                                                                     coronary    Page ID #:335    in
              adults with established cardiovascular disease.
              as an adjunct to diet, alone or in combination with other lipid-lowering therapies (e.g.,
              statins, ezetimibe), for treatment of adults with primary hyperlipidemia (including
              heterozygous familial hypercholesterolemia [HeFH]) to reduce low-density lipoprotein
              cholesterol (LDL-C).
              as an adjunct to diet and other LDL-lowering therapies (e.g., statins, ezetimibe, LDL
              apheresis) in patients with homozygous familial hypercholesterolemia (HoFH) who
              require additional lowering of LDL-C.

         The safety and effectiveness of Repatha have not been established in pediatric patients with HoFH
         who are younger than 13 years old or in pediatric patients with primary hyperlipidemia or HeFH.

         Important U.S. Safety Information

         Contraindication: Repatha is contraindicated in patients with a history of a serious hypersensitivity
         reaction to Repatha. Serious hypersensitivity reactions including angioedema have occurred in
         patients treated with Repatha.

         Allergic reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in
         patients treated with Repatha, including some that led to discontinuation of therapy. If signs or
         symptoms of serious allergic reactions occur, discontinue treatment with Repatha, treat according to
         the standard of care, and monitor until signs and symptoms resolve.

         Adverse reactions: The most common adverse reactions (>5% of patients treated with Repatha and
         occurring more frequently than placebo) were: nasopharyngitis, upper respiratory tract infection,
         influenza, back pain, and injection site reactions.

         From a pool of the 52-week trial and seven 12-week trials: Local injection site reactions occurred in
         3.2% and 3.0% of Repatha-treated and placebo-treated patients, respectively. The most common
         injection site reactions were erythema, pain, and bruising.

         Allergic reactions occurred in 5.1% and 4.7% of Repatha-treated and placebo-treated patients,
         respectively. The most common allergic reactions were rash (1.0% versus 0.5% for Repatha and
         placebo, respectively), eczema (0.4% versus 0.2%), erythema (0.4% versus 0.2%), and urticaria (0.4%
         versus 0.1%).

         The most common adverse reactions in the Cardiovascular Outcomes Trial (>5% of patients treated
         with Repatha and occurring more frequently than placebo) were: diabetes mellitus (8.8% Repatha,
         8.2% placebo), nasopharyngitis (7.8% Repatha, 7.4% placebo), and upper respiratory tract infection
         (5.1% Repatha, 4.8% placebo).


3 of 6                                                                                                                     1/25/2021, 8:02 PM
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                 Case
         Among the     2:21-cv-01816
                   16,676              Document
                          patients without        1-28
                                           diabetes      Filed
                                                    mellitus at02/26/21   Page
                                                                baseline, the    5 of 7 Page
                                                                              incidence      ID #:336diabetes
                                                                                        of new-onset
         mellitus during the trial was 8.1% in patients assigned to Repatha compared with 7.7% in those
         assigned to placebo.

         Homozygous Familial Hypercholesterolemia (HoFH): The adverse reactions that occurred in at
         least two patients treated with Repatha and more frequently than placebo were: upper respiratory tract
         infection, influenza, gastroenteritis, and nasopharyngitis.

         Immunogenicity: Repatha is a human monoclonal antibody. As with all therapeutic proteins, there is a
         potential for immunogenicity with Repatha.

         Please contact Amgen Medinfo at 800-77-AMGEN (800-772-6436) or 844-REPATHA (844-737-2842)
         regarding Repatha availability or find more information, including full Prescribing Information,
         at www.amgen.com and www.Repatha.com.

         About Amgen in the Cardiovascular Therapeutic Area
         Building on more than three decades of experience in developing biotechnology medicines for patients
         with serious illnesses, Amgen is dedicated to addressing important scientific questions to advance
         care and improve the lives of patients with cardiovascular disease, the leading cause of morbidity and
         mortality worldwide. Amgen's research into cardiovascular disease, and potential treatment options, is
         part of a growing competency at Amgen that utilizes human genetics to identify and validate certain
         drug targets. Through its own research and development efforts, as well as partnerships, Amgen is
         building a robust cardiovascular portfolio consisting of several approved and investigational molecules
         in an effort to address a number of today's important unmet patient needs, such as high cholesterol
         and heart failure.

         About Amgen
         Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses
         by discovering, developing, manufacturing and delivering innovative human therapeutics. This
         approach begins by using tools like advanced human genetics to unravel the complexities of disease
         and understand the fundamentals of human biology.

         Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions
         that improve health outcomes and dramatically improve people's lives. A biotechnology pioneer since
         1980, Amgen has grown to be one of the world's leading independent biotechnology companies, has
         reached millions of patients around the world and is developing a pipeline of medicines with
         breakaway potential.

         For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

         Forward-Looking Statements

4 of 6                                                                                                                     1/25/2021, 8:02 PM
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
         This newsCase  2:21-cv-01816
                   release              Document 1-28
                           contains forward-looking      Filed 02/26/21
                                                    statements            Page on
                                                                that are based 6 of 7 current
                                                                                  the  Page ID  #:337
                                                                                              expectations and
         beliefs of Amgen. All statements, other than statements of historical fact, are statements that could be
         deemed forward-looking statements, including estimates of revenues, operating margins, capital
         expenditures, cash, other financial metrics, expected legal, arbitration, political, regulatory or clinical
         results or practices, customer and prescriber patterns or practices, reimbursement activities and
         outcomes and other such estimates and results. Forward-looking statements involve significant risks
         and uncertainties, including those discussed below and more fully described in the Securities and
         Exchange Commission reports filed by Amgen, including our most recent annual report on Form 10-K
         and any subsequent periodic reports on Form 10-Q and current reports on Form 8-K. Unless otherwise
         noted, Amgen is providing this information as of the date of this news release and does not undertake
         any obligation to update any forward-looking statements contained in this document as a result of new
         information, future events or otherwise.

         No forward-looking statement can be guaranteed and actual results may differ materially from those
         we project. Discovery or identification of new product candidates or development of new indications
         for existing products cannot be guaranteed and movement from concept to product is uncertain;
         consequently, there can be no guarantee that any particular product candidate or development of a
         new indication for an existing product will be successful and become a commercial product. Further,
         preclinical results do not guarantee safe and effective performance of product candidates in humans.
         The complexity of the human body cannot be perfectly, or sometimes, even adequately modeled by
         computer or cell culture systems or animal models. The length of time that it takes for us to complete
         clinical trials and obtain regulatory approval for product marketing has in the past varied and we expect
         similar variability in the future. Even when clinical trials are successful, regulatory authorities may
         question the sufficiency for approval of the trial endpoints we have selected. We develop product
         candidates internally and through licensing collaborations, partnerships and joint ventures. Product
         candidates that are derived from relationships may be subject to disputes between the parties or may
         prove to be not as effective or as safe as we may have believed at the time of entering into such
         relationship. Also, we or others could identify safety, side effects or manufacturing problems with our
         products, including our devices, after they are on the market.

         Our results may be affected by our ability to successfully market both new and existing products
         domestically and internationally, clinical and regulatory developments involving current and future
         products, sales growth of recently launched products, competition from other products including
         biosimilars, difficulties or delays in manufacturing our products and global economic conditions. In
         addition, sales of our products are affected by pricing pressure, political and public scrutiny and
         reimbursement policies imposed by third-party payers, including governments, private insurance plans
         and managed care providers and may be affected by regulatory, clinical and guideline developments
         and domestic and international trends toward managed care and healthcare cost containment.
         Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive
         regulation by domestic and foreign government regulatory authorities. Our business may be impacted
5 of 6                                                                                                                     1/25/2021, 8:02 PM
Amgen Makes All Repatha® (evolocumab) Device Options Available In...   https://investors.amgen.com/news-releases/news-release-details/amgen-...
                  Case 2:21-cv-01816
         by government                    Document
                       investigations, litigation and1-28  Filed
                                                      product    02/26/21
                                                              liability claims.Page 7 of 7 our
                                                                                In addition, Page ID #:338may be
                                                                                                business
         impacted by the adoption of new tax legislation or exposure to additional tax liabilities. Further, while
         we routinely obtain patents for our products and technology, the protection offered by our patents and
         patent applications may be challenged, invalidated or circumvented by our competitors, or we may fail
         to prevail in present and future intellectual property litigation. We perform a substantial amount of our
         commercial manufacturing activities at a few key facilities, including in Puerto Rico, and also depend
         on third parties for a portion of our manufacturing activities, and limits on supply may constrain sales of
         certain of our current products and product candidate development. In addition, we compete with other
         companies with respect to many of our marketed products as well as for the discovery and
         development of new products. Further, some raw materials, medical devices and component parts for
         our products are supplied by sole third-party suppliers. Certain of our distributors, customers and
         payers have substantial purchasing leverage in their dealings with us. The discovery of significant
         problems with a product similar to one of our products that implicate an entire class of products could
         have a material adverse effect on sales of the affected products and on our business and results of
         operations. Our efforts to acquire other companies or products and to integrate the operations of
         companies we have acquired may not be successful. A breakdown, cyberattack or information security
         breach could compromise the confidentiality, integrity and availability of our systems and our data. Our
         stock price is volatile and may be affected by a number of events. Our business performance could
         affect or limit the ability of our Board of Directors to declare a dividend or our ability to pay a dividend
         or repurchase our common stock. We may not be able to access the capital and credit markets on
         terms that are favorable to us, or at all.

         CONTACT: Amgen, Thousand Oaks
         Trish Hawkins, 805-447-5631 (Media)
         Kristen Davis, 805-447-3008 (Media)
         Arvind Sood, 805-447-1060 (Investors)




            View original content to download multimedia:http://www.prnewswire.com/news-releases/amgen-
         makes-all-repatha-evolocumab-device-options-available-in-the-us-at-a-60-percent-reduced-list-price-
         300774022.html

         SOURCE Amgen



6 of 6                                                                                                                     1/25/2021, 8:02 PM
